Citation Nr: 9935768	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985 
and from February 1986 to March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  In a February 1994 rating decision, an RO denied service 
connection for a back injury.

2.  The evidence submitted since the February 1994 RO 
decision is new and bears directly and substantially on the 
question of whether a current back disorder was incurred in 
or aggravated by service.  

3.  There is no competent medical evidence of a nexus between 
a current back disorder and disease or injury in service.


CONCLUSIONS OF LAW

1.  The February 1994 RO decision, which denied service 
connection for a back injury was final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence submitted to reopen the claim for service 
connection for a back disorder is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(1999).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that another RO initially denied service 
connection for a back injury in a February 1994 rating 
decision on the basis that the service medical records were 
silent for any significant back injury or a chronic back 
condition.  In March 1994, a letter was sent to the veteran's 
last address of record, informing him of this decision.  The 
veteran had not informed VA of a change of address and the 
letter was returned as undelivered with no forwarding 
address.  No communication was received from the veteran 
within the year after the RO mailed the notice letter, so the 
denial became final.  38 C.F.R. § 20.302(a) (1999).  The 
February 1994 RO decision is final.  38 U.S.C.A. § 7105 (West 
1991), 38 C.F.R. § 20.1103 (1999).  As a result, the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the February 1994 RO 
decision.  

In this case, the veteran has submitted multiple VA and 
private medical records, most of which were not of record at 
the time of the February 1994 decision.  There is a sworn 
written statement from a fellow service man which reports a 
back injury about February and March 1992 with continued back 
complaints noted until the witness left the unit in June 
1992.  The veteran's sworn RO hearing testimony, in November 
1998, provided additional details of back injuries during 
service.  The Board has taken particular note of the report 
of records from a private chiropractor showing back treatment 
from July to October 1993, only a few months after the 
veteran left active service.

The Board has also reviewed August 1996 records from the 
Parkland Medical Center in Derry, New Hampshire, which noted 
that the veteran experienced severe back pain after a long 
drive from Florida to Maine.  The assessment was lumbar 
strain.  VA treatment records dated from October 1996 to 
January 1997 show that the veteran complained of low back 
pain with radiation down the right leg.  Diagnostic testing 
revealed a right pericentral disc protrusion at the level of 
L5-S1 with nerve root impingement.  In January 1997, surgery 
was performed for a right L5-S1 herniated nucleus pulposus.  
There is evidence of a clear diagnosis.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic back disorder as a result of 
service.  Accordingly, the veteran's claim for service 
connection for a chronic back disorder is reopened.  

Having reopened the veteran's claim for service connection 
for a chronic back disorder, the Board observes that the next 
step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters, at 207.  See 
38 U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The veteran and witness have reported a back injury in 
service with continuing symptoms.  These lay witnesses do not 
have the medical expertise to provide evidence as the chronic 
nature of the back disorder during service.  There are no 
medical records or competent witness evidence that the 
veteran had a chronic disability during service, within the 
first part of 38 C.F.R. § 3.303(b) (1999).  

Where a condition is not shown to be chronic during service, 
the second part of 38 C.F.R. § 3.303(b) (1999) provides that 
a connection may be based on a continuity of symptoms.  
However, the statements of lay witnesses are not sufficient.  
This is a medical question which requires the training and 
expertise of a trained medical professional to link the lay 
reports of continuing symptoms to a current disability.  See 
Savage, at 497-98.  There is no such evidence of a link in 
this case.  

The earliest post-service medical evidence of record, 
regarding a back disorder, are the chiropractic treatment 
records beginning approximately 4 months after active 
service.  However, the chiropractor did not offer a diagnosis 
nor did he connect the veteran's symptoms to disease or 
injury in service.  

There is no evidence from a competent medical source that 
arthritis or any other disease subject to a presumptive 
period was manifested in the year after the veteran left 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The veteran's wartime service is noted; however, the 
provisions of 38 U.S.C.A. § 1154 are for consideration if the 
merits stage of the analysis is reached and do not assist the 
veteran in establishing the threshold requirement for 
evidence which connects the current disability to injury or 
disease during active service.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999); Kessell v. West 13 Vet. App. 9 (1999).  

This is not a point on which the Board could give the veteran 
the benefit of the doubt.  The evidence is not in approximate 
balance.  There is simply no evidence of a connection for the 
Board to weigh.  38 U.S.C.A. § 5107(b) (West 1991).  

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current back 
disorder and any incident of service, including the injuries 
sworn to by the veteran and the lay witness.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the lay evidence of 
record, alone, does not provide a sufficient basis upon which 
to find this claim to be well grounded.  See Grottveit v. 
Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a chronic back disorder is well grounded.  In 
the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
The Court has determined that the manual does not require VA 
to develop the claim in contravention to the law requiring 
the veteran to submit evidence of a well grounded claim.  See 
Morton v. West, 12 Vet. App. 477 (1999).  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.  A 
well-grounded claim not having been submitted, service 
connection for a back disorder is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 


